OPINION OF THE COURT
Appellant complains of the action of the trial court in dismissing its appeal from an order of the probate court disallowing its claim. The court heard testimony and made certain findings and conclusions which appellant challenges. But the record does not disclose any objection or exception by appellant at any point in the proceedings. We have repeatedly held that such a condition of the record presents nothing here for review.
Appeal and Error 3CJ § 636 p. 742 n. 3; § 802 p. 895 n. 52. *Page 34 
It follows that the judgment of the lower court should be affirmed and the cause remanded, and it is so ordered.
BICKLEY, C.J., and WATSON, J., concur.
PARKER and CATRON, JJ., did not participate.